Name: The Schengen acquis - Decision of the Executive Committee of 27 June 1996 on the principles for issuing Schengen visas in accordance with Article 30(1)(a) of the Convention implementing the Schengen Agreement (SCH/Com-ex (96) 13 rev. 1)
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  politics and public safety;  international law
 Date Published: 2000-09-22

 Avis juridique important|41996D0013The Schengen acquis - Decision of the Executive Committee of 27 June 1996 on the principles for issuing Schengen visas in accordance with Article 30(1)(a) of the Convention implementing the Schengen Agreement (SCH/Com-ex (96) 13 rev. 1) Official Journal L 239 , 22/09/2000 P. 0180 - 0181DECISION OF THE EXECUTIVE COMMITTEEof 27 June 1996on the principles for issuing Schengen visas in accordance with Article 30(1)(a) of the Convention implementing the Schengen Agreement(SCH/Com-ex (96)13 rev. 1)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Articles 9, 17 and 30 of the abovementioned Convention,Whereas it is in the interest of all Schengen States to define the rights and obligations of representing and represented States, since all Schengen States have representations in which they represent other States and places where they themselves are represented;Whereas the main principle underlying cooperation between the Schengen States is absolute confidence in the way in which the Schengen representation system is applied,HAS DECIDED AS FOLLOWS:The issue of Schengen visas in third States where not all Schengen States are represented pursuant to Article 30(1)(a) of the Agreement implementing the Schengen Convention shall take place in accordance with the following principles.(a) Representation with respect to the issue of visas shall apply to airport transit visas, uniform transit visas and short-stay visas issued within the framework of the Schengen Convention and in accordance with the Common Consular Instructions.The representing State shall be obliged to apply the provisions of the Common Consular Instructions with the same urgency as is accorded to the issue of national visas of this kind and validity.(b) Except where otherwise provided for in specific bilateral agreements, the representation arrangement shall not apply to visas issued to persons intending to take up paid employment or an activity which is subject to the prior approval of the State where it will take place. Persons applying for such visas must refer to the accredited consular representation of the State where the said activity is to be carried out.(c) It shall not be obligatory for Schengen States to be represented in every third country for the purpose of issuing visas. Schengen States may decide that visa applications in certain third countries or applications for a certain category of visa have to be submitted to a representation of the State which is the applicant's main travel destination.(d) Assessment of the risk of illegal immigration when the visa application is lodged shall be entirely at the discretion of the diplomatic or consular representation processing the visa application.(e) The represented States shall accept responsibility for asylum applications lodged by holders of a visa issued by the representing States on their behalf, whereby such visas shall explicitly state that they were issued in the framework of representation (in accordance with Annex 13 of the Common Consular Instructions)(1).(f) In exceptional cases, bilateral agreements may stipulate that the representing State shall either send the visa applications lodged by certain categories of aliens to the authorities of the represented State which is also the main travel destination, or to a diplomatic mission of this State. These categories should be established in writing (if necessary for each diplomatic or consular representation). The visa shall thus be deemed to have been issued with the authorisation of the represented State, as provided for under Article 30(1)(a) of the Schengen Convention.(g) Bilateral agreements may be adapted in due course in the light of national assessments of applications for asylum lodged within a fixed period by holders of visas issued in the framework of representation, and other relevant data pertaining to the issue of visas.On the basis of the results, it may be agreed to withdraw representation in the case of certain representations (and possibly, for certain nationalities).(h) Representation shall apply only to the issue of visas. If the visa cannot be issued because the alien has not been able to provide sufficient documentary evidence that he or she has satisfied the conditions, the alien should be informed of the possibility of submitting his application to a diplomatic representation of the State which is his or her main travel destination.(i) The representation arrangement can be further improved by extending the consultation network, and by developing software which would enable the Representations of the representing State to consult the central authorities of the represented State without difficulty.(j) Attached to this document is a table on representation for the issue of Schengen visas in third States where not all Schengen States are represented. The Central Group takes note of the amendments made to this table after consultation between the Schengen States concerned(2).The Hague, 27 June 1996.The ChairmanM. Patijn(1) Annex 13 of the Common Consular Instructions will be adapted accordingly. See SCH/Com-ex (99)13.(2) See document SCH/Com-ex (99)13, Annex 4.